APPEAL OF JAMES S. MUIR.Muir v. CommissionerDocket No. 3648.United States Board of Tax Appeals3 B.T.A. 165; 1925 BTA LEXIS 2017; November 25, 1925, Decided Submitted October 27, 1925.  *2017 Harold H. Seaton, Esq., for the taxpayer.  L. C. Mitchell, Esq., for the Commissioner.  *165  Before SMITH, LITTLETON, and TRUSSELL.  The taxpayer appeals from the determination of a deficiency in income tax for the year 1921 in the amount of $577.81.  FINDINGS OF FACT.  During the year 1921 the taxpayer, a resident of New York City, was an employee of the Northwestern Leather Co.  Under the terms *166  of his contract, he received a salary and a commission, consisting of a percentage upon profits of the New York branch of his employer.  His agreement required him to turn over to his employer any commissions which he might earn as a representative of other concerns.  During the year 1921, he was paid commissions by William Amer Co. of $1,450.59, and by Besse Osborn & Odell, Inc., of $3,009.72.  Checks in payment of these commissions were sent to the taxpayer by the above-named concerns.  He endorsed them and turned them over to the Northwestern Leather Co., by which company they were deposited in bank as its own funds.  The taxpayer did not report any income from these commissions, inasmuch as they did not belong to him.  The information returns*2018  filed by William Amer Co. and by Besse Osborn & Odell, Inc., showed the payment of these commissions to the taxpayer, and the Commissioner added the amount of these commissions to the income reported by the taxpayer in his tax return.  The deficiency in tax is predicated upon the adjustment made in the taxpayer's return as above indicated.  DECISION.  The deficiency determined by the Commissioner is disallowed.  .